Title: II. Marie Dumas’ Inventory of Household Furnishings: A Translation, 22 June 1784
From: Dumas, Marie
To: 



22 June 1784

Inventories of everything belonging to his Excellency Mr. Adams, esquire, as well as what I received from Amsterdam that I purchased per order of his Excellency Mr. Adams, and also items that I purchased that were absolutely necessary for his home. Several articles will not be found on Mr. Thaxter’s inventory, such as chairs, tables, carpets of all sorts, mirrors, beds, and several articles of useful furnishings necessary to run a household. Done by me, Marie Dumas, at The Hague, 22 June 1784.


Furniture in the anteroom
16 green damask chairs and their covers.


2 ditto armchairs and their covers.


1 new Turkish rug


2 gray toile curtains


2 gauze curtains with brass rods


Living room
1 large new Turkish rug


2 large pieces of the same added to the large carpet at the hearth


1 red damask settee and cushions


6 ditto armchairs with their down cushions.


6 ditto armchairs without cushions


4 damask curtains and their rods


8 tassels with their cords.


1 large gilded mirror.


1 large marble tabletop and marble base.



Dining room
2 Turkish carpets attached together


1 round gilded mirror


2 large gray toile curtains


2 gauze curtains with brass rods.


12 chairs with green upholstery


2 ditto armchairs.


Mr. Thaxter’s bedroom upstairs
1 large red floral English carpet


2 assembled mahogany camp beds


1 round gilded mirror.


1 brown oak table with two drawers


1 mahogany desk with three drawers


1 dressing mirror with three drawers and a key.


6 chairs with green upholstered seats and backs


1 brown thing with two drawers to hold water for washing with a hand towel.


1 yellow porcelain bowl


1st prepared bed
1 blue and white mattress


1 featherbed


1 bolster


1 cushion


2 sheets marked I.A. 41.


1 canopy marked I.A. 33.


1 wool blanket with red and yellow embroidered corners


1 floral cotton quilt with a red background.


2nd prepared bed
1 blue and white mattress


1 featherbed


1 bolster


1 cushion


1 sheet marked I.A. 41.


1 sheet marked I.A. 11.


1 canopy marked I.A. 33.


1 wool blanket with red and yellow embroidered corners


1 white floral cotton quilt with a red background.


1 iron grate


1 set of tongs.


Balcony room
1 assembled mahogany camp bed


1 blue and white mattress


1 featherbed


1 bolster


1 cushion


2 sheets marked I.A. 11:


1 canopy marked I.A. 33.



1 wool blanket with red, black and green corners.


1 floral cotton quilt with a white and red background.


1 black leather chest with a drawer


Mr. J.Q. Adams’ bedroom
1 Turkish English red floral carpet


1 round gilded mirror


1 dressing mirror with three drawers


1 mahogany desk with 4 closed drawers


1 portrait of Mr. Washington with a gilded frame.


1 small closed writing box


1 brown thing with two drawers and a yellow porcelain bowl and pitcher for washing and a hand towel


1 grate


1 broom.


1 set of tongs


1 brown oak table with two closed drawers with a closed writing desk on top with a green blotter


1 pewter writing case


6 chairs with red upholstery


3 closed chests


1 small-corded box where I keep my seal


1 round painted table


1 cabinet with a list of the books it contains of which I have a copy


1 cabinet with a list of its contents of which I have a copy


1 wardrobe with the list of its contents of which I have a copy


1 assembled mahogany bed


2 small straw mattresses


1 green and white mattress


1 featherbed


1 bolster


1 cushion


2 sheets marked I.A. 41.


1 canopy marked I.A 33.


1 wool blanket marked in each corner with yellow, black and green.


1 blue and white floral cotton blanket with a red background.


1 yellow porcelain chamber pot


1 small silver candelabra that I returned to his Excellency Mr. Adams.



His Excellency Mr. Adams’ bedroom
3 Turkish carpets attached together.


3 mahogany desks each with three drawers


1 mahogany secretary with a locked drawer


1 marquetry secretary with a drawer.


1 mahogany cabinet with 3 drawers.


2 small mahogany tables each with one drawer


1 larger mahogany table with one drawer and a green table cloth.


1 large mirror in a gilded frame.


2 dressing mirrors each with 3 drawers


The portrait of his Excellency Mr. Adams in a gilded frame.


The portrait of Mr. J.Q. Adams in a gilded frame


The portrait of Mr. C: Adams in a gilded frame


1 brown thing with two drawers, a yellow porcelain pitcher and a hand towel used for washing.


2 mahogany tables with 17 large boards and 12 small ones.


1 mahogany ladder that opens.


1 mahogany tea box with three copper boxes


1 mahogany tobacco box


1 mahogany box for razors


1 painted tin box


1 black leather box with nailhead trim.


6 green upholstered chairs with matching backs


1 thermometer


1 grate, 1 set of tongs, and a broom.


1 small white case


1 silver sword and a switch decorated in silver.


1 whip, and two hats.


1 assembled mahogany camp bed with four green damask curtains and the flap in the same fabric 10 tassels with the top adorned with fringe.


2 straw mattresses


1 green and white mattress


1 featherbed


1 bolster


1 cushion


2 sheets marked I.A. 10


1 canopy marked I.A. 33.


1 wool blanket with corners embroidered in red and yellow


1 red floral cotton quilt with a white background


1 damask bed spread lined with taffeta.



2 gray toile curtains at the windows


1 yellow porcelain chamber pot.

 
  
 All this Articles I have found so as they are cited here (was signed) F. Lotter.
 


In the storeroom
2 floral footed dessert dishes.


4 of the same without flowers.


2 bottles of gherkins


1 bottle of capers.


1 bottle of Moroccan liqueur


1 ditto of orange liqueur


2 lanterns for the front of the house


2 covers ditto, green and gold.


3 English carpets


1 small piece ditto


2 small pieces of Turkish carpets


2 iron foot warmers


1 iron stove


1 basket of pipes


2 green gauze curtains sewn together and with brass rod.


2 red table cloths for his Excellency’s bedroom


Vestibule
1 lantern painted green and gilded, with a board


1 mahogany leaf for the mahogany table.


1 pieces black carpet


On the stairs
3 english carpets


29 brass rods to attach them


58 brass fasteners for attaching to the step


In the pathway
2 green benches.


3 mats.


received these articles in good order.


Kitchen
1 soap dish


30 tin molds


1 large table with two drawers


1 tin plated cauldron for boiling water


1 round table with one drawer


1 tin plated cauldron for monsieur’s tea.


2 large white boxes


1 tray to chop vegetables


1 vegetable chopping board


1 large stove and its stand.


6 sieves


1 perse with three drawers


1 tin box painted with red and yellow flowers



1 gréve dish


1 syringe for the windows


1 pudding mold


6 rods to hang laundry


1 bellows.


2 lanterns for the servants


1 green barrel with iron bands


2 [spits?].


In the second storeroom
1 camp bed


1 chest with linens


Room adjoining the servants’ room
1 desk with a green blotter, writing case and bell


2 straw mattresses


1 featherbed


1 bolster


1 cushion


2 sheets marked I.A. 41.


1 canopy marked I.A. 8.


2 wool blankets marked in each corner


1 cotton blanket with a red background and white flowers


Servants’ bed
2 straw mattresses


1 featherbed


1 bolster


2 cushions


2 sheets marked I.A 41.


1 canopy marked I.A. 8.


2 wool blankets marked in each corner.


 
received the Same


Cook’s bed
1 featherbed


1 bolster


1 cushion


2 sheets marked I.A. 41


1 canopy marked I.A. 8.


2 wool blankets


 
received as Stands here mentioned (was signed) F. Lotter.


